DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record, considered both individually and in combination, fails to teach a first flash drum connected between a liquid inlet of the stripper and a liquid outlet of the heat exchanger; a first compressor connected between a gas outlet of the first flash drum and a first gas inlet of the stripper; performing a first flashing step, wherein the rich solvent is flashed in the first flash drum to form a first steam and a first flash liquid; performing a first compressing step, wherein the first steam is compressed by the first compressor and transferred to the first gas inlet of the stripper.
US Publication No. 20180264404 teaches a method for regenerating ammonia water after capturing carbon dioxide with ammonia water [0038], comprising: providing an ammonia water regenerating system (part of the carbon dioxide absorption system 100 in Fig. 1), comprising: a heat exchanger 140 for performing a heat exchange treatment on a rich solvent and a lean solvent, and providing the rich solvent; a stripper 142 connected to the heat exchanger; a second pump 130 connected to the heat exchanger via a first flow path 112; a second flash drum 152 connected between a liquid outlet of the stripper 142 and a liquid inlet of the heat exchanger 140; and a second compressor 156 connected between a gas outlet of the second flash drum 152 and a second gas inlet of the stripper 142; performing a stripping step, wherein the first flash liquid is stripped by the first steam in the stripper to generate a carbon dioxide stripping gas and the lean solvent; performing a second flashing step, wherein the lean solvent is flashed in the second flash drum to form a second steam and a second flash liquid; and performing a second compressing step, wherein the second steam is compressed by the second compressor and transferred to the second gas inlet of the stripper [0052-0055] but does not disclose the above limitation and there is no finding in the prior art of record to have motivated one of ordinary skill to arrive at the invention of claims 1 and 10.  Claims 2-9 and 11-23 depend on claims 1 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CABRENA HOLECEK/Examiner, Art Unit 1776